      Case: 1:20-cv-00287 Document #: 17 Filed: 05/18/20 Page 1 of 4 PageID #:72




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


LEE WIGOD, individually and on behalf of
all others similarly situated,
                                                       Case No. 1:20-cv-00287
                          Plaintiff,
                                                       Hon. Sara L. Ellis
v.

THS GROUP, LLC, d/b/a TOTAL HOME
PROTECTION, a Pennsylvania limited
liability company,

                          Defendant.



                                       JOINT STATUS REPORT

       Plaintiff Lee Wigod (“Plaintiff” or “Wigod”) and Defendant THS Group, LLC d/b/a
Total Home Protection (“Defendant” or “THP”) (collectively “Parties”) hereby submit this Joint
Status Report, as Ordered by the Court on April 24, 2020. (Dkt. 15.) The Parties met and
conferred on March 13, 2020.

     1.      Discovery:

          A. To date, the Parties have not exchanged any discovery.

          B. The Court has not entered a discovery schedule. Given that THP is actively searching
             for new counsel, the Parties did not discuss proposed discovery deadlines. However,
             Plaintiff proposes the following dates:

             (1)   MIDP Responses: 30 days after the first responsive pleading.

             (2)   First date by which to issue written discovery: July 18, 2020.

             (3)   Fact Discovery Completion Date: March 18, 2021.

             (4)   Expert Discovery Completion Date: May 20, 2021.

                    a. Plaintiff Expert Report(s) Due: March 18, 2021

                    b. Defendant’s Expert Report(s) Due: April 8, 2021.


                                                  1
    Case: 1:20-cv-00287 Document #: 17 Filed: 05/18/20 Page 2 of 4 PageID #:73




                   c. Rebuttal Expert Report(s) Due: April 22, 2021.

           (5)   Final Supplementation of MIDP Responses: March 1, 2021.

        C. Alternatively, if the Court believes it is necessary, Plaintiff requests that the Court
           schedule a case management conference and set deadlines for the parties to meet and
           confer pursuant to Fed. R. Civ. P. 26(f) and to file a proposed case management
           statement. The deadlines will provide Plaintiff’s counsel an opportunity to confer
           with Defendant’s new counsel once they enter an appearance.

   2.      Motions:

        A. The only pending motion is Mark Hanover’s and Shannon Shin’s Motion to
           Withdraw as Counsel for Defendant (dkt. 16).

        B. Defendant is currently seeking new counsel.

   3.      Status of Settlement Discussions:

        A. The Parties have informally discussed the potential for settlement. At this time, the
           Parties do not request assistance with settlement discussions.

   4.      Other Issues:

        A. Plaintiff requests that the Court set a firm deadline for Defendant to respond to his
           Complaint, which will not be affected by any subsequent General Order related to the
           ongoing COVID19 Pandemic. Defendant’s response is presently due on or before
           June 18, 2020.

                                               Respectfully Submitted,

                                               LEE WIGOD, individually and on behalf of all
                                               others similarly situated,
Dated: May 18, 2020                            /s/ Patrick H. Peluso
                                               One of Plaintiff’s Attorneys

                                               Steven L. Woodrow
                                               swoodrow@woodrowpeluso.com
                                               Patrick H. Peluso
                                               ppeluso@woodrowpeluso.com
                                               Woodrow & Peluso, LLC
                                               3900 East Mexico Ave., Suite 300
                                               Denver, Colorado 80210
                                               (720) 213-0675

                                               Gary D. McCallister

                                                  2
Case: 1:20-cv-00287 Document #: 17 Filed: 05/18/20 Page 3 of 4 PageID #:74




                                 gdm@mccallisterlawgroup.com
                                 McCallister Law Group, LLC
                                 200 North LaSalle Street, Suite 2150
                                 Chicago, IL 60601
                                 (312) 345-0611




                                    3
     Case: 1:20-cv-00287 Document #: 17 Filed: 05/18/20 Page 4 of 4 PageID #:75




                                CERTIFICATE OF SERVICE
       I hereby certify that on May 18, 2020, I caused the foregoing to be filed with the Court
using the Court’s electronic filing system.


                                              By: /s/ Patrick H. Peluso




                                                 4
